DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Examiner Notes that any objections and/or rejection recited in the previous office action dated 10/25/2021 and not repeated herein are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the phrase “comprises a synthetic substance of acrylonitrile and methacrylic acid,...or a combination thereof.” It is unclear if the core layer must comprise acrylonitrile in addition to at least one other material of the remaining list, or if the combination of acrylonitrile+methacrylic acid is one blended material from the entire list, or if acrylonitrile is one material from the entire list. For purposes of examination, claim 7 is interpreted as instead reciting “comprising a synthetic substance from the group consisting of: a blend of acrylonitrile and methacrylic acid, a polymethacrylimide (PMI), a 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (CN 107109148 A, herein English machine translation used for all citations) in view of Aizanberg et al. (US-20150209846-A1).
Regarding claim 1, Niwa teaches a composite material (adhesive tape), comprising: a first thermoplastic adhesive layer, formed of a first thermoplastic resin; a second thermoplastic adhesive layer, formed of a second thermoplastic resin; a core layer, having a first surface and a second surface which are opposite to each other, wherein the first surface is bonded to the first thermoplastic adhesive layer, and the second surface is bonded to the second thermoplastic adhesive layer, wherein the core layer has a plurality of cavities (Niwa, Par. 0013-0015, 0018, 0061-0074, and claims 1-4). Niwa further teaches wherein the adhesive is a hot melt adhesive (Niwa, Par. 0061).  Niwa further teaches wherein each of the plurality of cavities has an average pore diameter (d) of 20 to 180 µm (Niwa, Par. 0015) and the core layer has a thickness (T) of 0.05 to 1.0 mm (50 to 1000 µm) (Niwa, Par. 0058). Niwa therefore teaches a range of pore diameters and core layer thickness (T) that renders obvious wherein the pore diameter (d) is smaller than the thickness of the core layer, see MPEP 2144.05, I.
Niwa does not specifically disclose wherein the first thermoplastic resin and the second thermoplastic resin are respectively adapted to be filled in a part of the plurality of cavities adjacent to the first surface of the core layer and a part of the plurality of cavities adjacent to the second surface of the core layer by heating.
Aizanberg teaches a composite material comprising a porous layer and a thermoplastic adhesive layer formed of a thermoplastic resin, wherein the thermoplastic adhesive layer is bonded to a surface of the porous layer, wherein the thermoplastic resin is adapted to be filled in a part of pores of the porous layer (Aizanberg, Abstract, Par. 0011-0012, 0034, 0075, and 0097). 
Since both Niwa and Aizanberg are analogous art as they both teach composite materials comprising a porous layer and a thermoplastic adhesive layer formed of a thermoplastic resin, wherein the thermoplastic adhesive layer is bonded to a surface of the porous layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Aizanberg to modify Niwa and adapt the first and second thermoplastic resin of Niwa to be filled in a part of the pores of the plurality of cavities of Niwa. This would allow for an adhesive that can be bonded to a body on contact and can allow for permanent or reversible adhesion (Aizanberg, Par. 0034 and 0075).
Regarding claim 2, modified Niwa teaches the composite material according to claim 1, wherein in a second state after the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are heated, a part or all of the first thermoplastic resin of the first thermoplastic adhesive layer is filled in a part of the plurality of cavities located in the first surface of the core layer to form a first filling part, and a part or all of the second thermoplastic resin of the second thermoplastic adhesive layer is filled in a part of the plurality of cavities located in the second surface of the core layer to form a second filling part (Niwa, Par. 0015, 0059-0061, 0074, 0082, and Fig. 1; Aizanberg, Abstract, Par. 0011-0012, 0034, and 0075).
Regarding claim 3, modified Niwa teaches the composite material according to claim 2, wherein in a first state before the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are heated, one of the first thermoplastic adhesive layer and the second thermoplastic adhesive layer is connected with the core layer to form a first boundary line, and the first boundary line has a first length 
Regarding claim 4, modified Niwa teaches the composite material according to claim 1, wherein the pore diameter (d) of each of the plurality of cavities is 20 to 180 µm (.02 - .18 mm) (Niwa, Par. 0015), which overlaps the claimed range of 0.05-0.5 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, modified Niwa teaches the composite material according to claim 1, wherein the thickness of the core layer is 0.05 to 1.0 mm (Niwa, Par. 0058), which overlaps the claimed range of 0.1-1.5 mm and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 7
Regarding claim 8, modified Niwa teaches the composite material according to claim 1, wherein the first thermoplastic resin and the second thermoplastic resin are hot-melt adhesive (Niwa, Par. 0061). Modified Niwa further teaches wherein the dimensional change rate of the adhesive is measured at 90 °C (Niwa, Par. 0079). Although modified Niwa does not specifically disclose a melt flow temperature, as modified Niwa is measuring the dimensional change rate of the adhesive at 90 °C, it would have been obvious to one skilled in the art that this would result in a melt flow temperature that renders obvious the claimed range of 65°C-180 °C, see MPEP 2413 and 2144.05, I.
Regarding claim 10, modified Niwa teaches the composite material according to claim 1, wherein thicknesses of the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are 10 to 80 µm (.01 to .08 mm) (Niwa, Par. 0074), which lies within the claimed range of 0.01-0.3 mm, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 11, modified Niwa teaches the composite material according to claim 1, wherein the first thermoplastic resin and the second thermoplastic resin respectively polyurethane (Niwa, Par. 0061-0062).
Regarding claim 17, modified Niwa teaches an electronic device, comprising: a body; and a casing covering the body, wherein the casing is a composite material as claimed in claim 1 (Niwa, Par. 0004-0005, 0018, 0033, and 0171).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (CN 107109148 A, herein English machine translation used for all citations) in view of Aizanberg et al. (US-20150209846-A1) as applied to claim 1 above, and further in view of McCoy et al. (US-20120009401-A1).
Regarding claim 6
Modified Niwa does not specifically disclose wherein the density of the core layer is 0.003-1 g/cm3.
McCoy teaches a multilayer composite material comprising a layer of a polyurethane foam wherein the layer of a polyurethane foam has a density of from 50 kg/m3 to 250 kg/m3 (0.05 g/cm3 to 0.25 g/cm3) (McCoy, Abstract, Par. 0012 and 0042), which lies within the claimed range of from 0.003-1 g/cm3, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Niwa and McCoy are analogous art as they both teach multilayer composite materials comprising a layer of a porous polyurethane foam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McCoy to modify modified Niwa and create the core layer of modified Niwa to have a density in the range of 0.05 g/cm3 to 0.25 g/cm3. This would allow for a core layer with good adhesion and desirable tack (McCoy, Par. 0012 and 0039-0045).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (CN 107109148 A, herein English machine translation used for all citations) in view of Aizanberg et al. (US-20150209846-A1) as applied to claim 1 above, and further in view of Mussig et al. (US-20110067799-A1).
Regarding claim 9, modified Niwa teaches the all of the elements of the claimed invention as sated above for claim 1. Modified Niwa does not specifically disclose wherein the first thermoplastic resin and the second thermoplastic resin have a melt index of from 6 g/10 min to 15 g/10 min. 
Mussig teaches a composite material comprising a core layer (carrier material) of a porous material (foam), comprising an adhesive layer on both sides of the porous material (Mussig, Abstract, Par. 0070, 0077), wherein the adhesive layers comprise a thermoplastic resin (olefin) with a melt index of less than 8 g/10 min (Mussig, Abstract, Par. 0013, 0016, and claims 1 and 3), which overlaps the 
Since both modified Niwa and Mussig are analogous art as they both teach composite material comprising a core layer (carrier material) of a porous material (foam), comprising an adhesive layer on both sides of the porous material wherein the adhesive layers comprises a thermoplastic resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Mussig's thermoplastic resin as the first and second thermoplastic resins of modified Niwa. This would allow for an adhesive that is absent of solvent, exhibits water resistance, exhibits high initial adhesion, exhibits high adhesion to low-energy surfaces, possesses unwind characteristics, and exhibits redetachability (Mussig, Par. 0008).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (CN 107109148 A, herein English machine translation used for all citations) in view of Aizanberg et al. (US-20150209846-A1) as applied to claim 1 above, and further in view of Kuwahara et al. (US-20100209649-A1).
Regarding claim 12, modified Niwa teaches all of the elements of the claimed invention as stated above for claim 1. Modified Niwa further teaches wherein the composite material can further comprise release layers (Niwa, Par. 0074).
Modified Niwa does not teach wherein the composite material further comprises a first resin-impregnated layer and a second resin-impregnated layer which are respectively arranged at two sides of a laminated body formed by the core layer, the first thermoplastic adhesive layer and the second thermoplastic adhesive layer, wherein the first thermoplastic adhesive layer is located between the first resin-impregnated layer and the core layer, and the second thermoplastic adhesive layer is located between the second resin-impregnated layer and the core layer.
Kuwahara teaches a composite material comprising a core layer (21), an adhesive layer on each side of the core layer (22). Kuwahara further teaches wherein a release liner (3) is located on the side opposite the core layer on each of the adhesive layers (Kuwahara, Abstract, Par. 0006, 0021, and Fig. 1). Kuwahara further teaches wherein the resin layers are resin-impregnated layers (resin base materials treated with resin release agents) (Kuwahara, Par. 0070-0072).
Since both modified Niwa and Kuwahara teach composite materials comprising a core layer, an adhesive layer on each side, and a release layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kuwahara to modify modified Niwa and include Kuwahara’s release liners on the side opposite the core layer on each of the adhesive layers of Niwa. This would allow for an adhesive material with a release liner that protects the adhesive layers and induces less outgassing (Kuwahara, Par. 0015 and 0069-0070).
 
Response to Arguments
Applicant’s remarks and amendments filed 01/12/2022 have been fully considered.
Applicant requests withdrawal of the objection and rejections under 35 USC § 112 set forth in the previous office action. 
The rejection under 35 USC § 112 regarding claim 7 is not withdrawn due to the claim amendments and arguments not remedying the issues. 
All other objections and rejections under 35 USC § 112 set forth in the previous office action are withdrawn due to the present claim amendments.
In regards to the rejection under 35 USC § 112 regarding claim 7, Applicant argues that the “acrylonitrile and methacrylic acid” are one blended composition. This is an interpretation of the claim language, however, as stated above there are multiple other claim interpretations such as them being separate items in the list, or every item in the list being a blend of acrylonitrile and another compound. 
Regarding arguments directed to the rejections over prior art, on pages 12-13 of the remarks Applicant first argues that Niwa teaches that the adhesive layers are formed from thermosetting resins and not thermoplastic resins due to crosslinking or exposure to UV radiation. This is not found persuasive for the following reason:
Niwa teaches that the adhesive layer composition is not particularly limited and can be an adhesive made from materials such as thermoplastics (polyamide and polyurethane) (Niwa, Par. 0061-0062). Niwa never states that a thermosetting adhesive must be used and explicitly gives examples of thermoplastic adhesives. Further, Niwa provides an example of preparing an adhesive composition that is formed by a crosslinking reaction or UV irradiation (Niwa, Par. 0074). Niwa DOES NOT teach that the adhesive must undergo crosslinking or UV irradiation. Therefore, Niwa teaches a thermoplastic adhesive layer made from a thermoplastic adhesive.
Secondly, on pages 13-14 of the remarks Applicant argues that Aizanberg teaches a thermosetting adhesive layer and not a thermoplastic adhesive layer. This is not found persuasive for the following reason:
Aizanberg teaches examples of different adhesive compositions to be used including thermoplastic compositions such as polyamide resins, urethanes, and polyesters (Aizanberg, Par. 0075). While Aizanberg teaches different curing conditions and amounts for the adhesive layer and substrate (Aizanberg, Par. 0091), Aizanberg provides no indication that this would cause an already thermoplastic composition such as those listed in Aizenberg above to become a thermosetting resin. Aizanberg further specifies that only partial curing could occur (Aizanberg, Par. 0091). Therefore, one of ordinary skill in the art would not have 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782